FILED
                                                              JUN 09 2015
 1                         NOT FOR PUBLICATION
                                                          SUSAN M. SPRAUL, CLERK
 2                                                          U.S. BKCY. APP. PANEL
                                                            OF THE NINTH CIRCUIT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )        BAP No. EC-14-1382-JuKuPa
                                   )
 6   BUN AUYEUNG and SOO HAN TSE, )         Bk. No.   13-30919
                                   )
 7                  Debtors.       )
     ______________________________)
 8                                 )
     BUN AUYEUNG; SOO HAN TSE,     )
 9                                 )
                    Appellants,    )
10                                 )
     v.                            )        M E M O R A N D U M*
11                                 )
     PAULA CHRISTENSEN; BARTON     )
12   CHRISTENSEN; DAVID CUSICK,    )
     Chapter 13 Trustee,           )
13                                 )
                    Appellees.     )
14   ______________________________)
15                    Argued and Submitted on May 14, 2015
                           at Sacramento, California
16
                              Filed - June 9, 2015
17
              Appeal from the United States Bankruptcy Court
18                for the Eastern District of California
19       Honorable Ronald H. Sargis, Bankruptcy Judge, Presiding
                        _________________________
20
     Appearances:     Peter G. Macaluso argued for appellants Bun
21                    Auyeung and Soo Han Tse; John D. Maxey of
                      Dudugjian & Maxey argued for appellees Barton and
22                    Paula Christensen.**
23
24       *
          This disposition is not appropriate for publication.
   Although it may be cited for whatever persuasive value it may
25 have (see Fed. R. App. P. 32.1), it has no precedential value.
26 See 9th Cir. BAP Rule 8024-1.
         **
27        Appellee David Cusick was the chapter 13 trustee in
   Debtors’ first chapter 13 bankruptcy case and was appointed the
28                                                    (continued...)

                                      -1-
 1   Before:     JURY, KURTZ, and PAPPAS, Bankruptcy Judges.
 2   Memorandum by Judge Jury
 3   Dissent by Judge Kurtz
 4
 5        Chapter 131 debtors, Bun Auyeung and Soo Han Tse (Debtors),
 6   moved under § 522(f)(1)(A) to avoid the judicial lien held by
 7   Barton and Paula Christensen (Creditors) against Debtors’
 8   homestead property.     The bankruptcy court avoided the lien in
 9   part.     Thereafter, the court confirmed Debtors’ fourth amended
10   chapter 13 plan which required Debtors to sell the property
11   encumbered by Creditors’ lien and use a portion of the proceeds
12   to satisfy the remaining lien.     Debtors never took any steps to
13   sell the property and defaulted under the terms of the plan.
14        The bankruptcy court subsequently denied Debtors’ motion to
15   voluntarily dismiss their case and converted it to chapter 7.
16   After Debtors received their § 727 discharge, they moved to
17   avoid Creditors’ judicial lien in its entirety, arguing that the
18   value of the property encumbered by the lien had decreased and
19   that the amount of their homestead exemption had increased.     The
20   bankruptcy court denied their motion on the grounds that Debtors
21   were barred from relitigating the value of the property by the
22
23
          **
          (...continued)
24 successor trustee in Debtors’ second chapter 13 bankruptcy case.
   He has not participated in this appeal.
25
        1
26        Unless otherwise indicated, all chapter and section
   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
27 “Rule” references are to the Federal Rules of Bankruptcy
   Procedure and “Civil Rule” references are to the Federal Rules of
28 Civil Procedure.

                                      -2-
 1   doctrines of claim preclusion and merger and bar, and that their
 2   exemption was determined as of the petition date and not the
 3   date of conversion.     A final decree was entered and Debtors’
 4   chapter 7 bankruptcy case was closed.
 5           Debtors then filed this chapter 13 case and again moved to
 6   avoid Creditors’ judicial lien on the same grounds asserted in
 7   their chapter 7 case.       The bankruptcy court summarily denied
 8   their motion, finding that Debtors were ineligible for a
 9   discharge.     Debtors moved for reconsideration, which the
10   bankruptcy court granted in part by finding that the denial of
11   the motion should have been without prejudice since Debtors were
12   eligible for a discharge.       Debtors filed another motion to avoid
13   Creditors’ judicial lien, which the bankruptcy court denied on
14   the basis of judicial estoppel.        Debtors appeal from that ruling
15   and order.     We AFFIRM.
16                                   I.   FACTS2
17           In September 2008, the California state court entered a
18   judgment in the amount of $300,000 against Debtors and in favor
19   of Creditors and other parties not before us in this appeal.
20   The judgment allocated $144,000 of the $300,000 to Creditors.
21   Creditors recorded an abstract of judgment in the Sacramento
22   County Recorder’s Office which perfected their lien against
23   Debtors’ homestead property located in Elk Grove, California
24
         2
          The following facts have been taken from the record of
25 this chapter 13 case and Debtors’ first bankruptcy case (Bankr.
26 Case. No. 09-35065). To the extent needed, we take judicial
   notice of various pleadings which were docketed and imaged by the
27 bankruptcy court in the underlying bankruptcy cases. Atwood v.
   Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9
28 (9th Cir. BAP 2003).

                                          -3-
 1   (Property).
 2   A.   Debtors’ First Bankruptcy Case:   Bankr. Case No. 09-35065
 3        Debtors filed a chapter 13 petition on July 21, 2009.3     In
 4   Schedule A, Debtors listed the fair market value (FMV) of the
 5   Property as $130,000.4   In Schedule D, Debtors listed the
 6   $300,000 judgment lien as the only lien against the Property.
 7   In December 2009, Debtors filed an amended Schedule C to claim a
 8   homestead exemption in the Property under Cal. Code Civ. Proc.
 9   (CCP) § 704.730(a)(3) for $150,000.
10        On November 25, 2009, Creditors filed a proof of claim
11   (POC) asserting a secured claim for $158,854.60 based on their
12   state court judgment and accrued interest as of the petition
13   date.
14        On December 15, 2009, Debtors filed a motion to avoid
15   Creditors’ judgment lien under § 522(f)(1)(A) (First Lien
16   Avoidance Motion).   Consistent with their Schedules, Debtors
17   claimed a $150,000 homestead exemption and asserted that the FMV
18   of the Property was $130,000.
19        Creditors opposed, contending that the FMV of the Property
20   was $420,000 based on a January 2009 appraisal.   Creditors noted
21   that the difference between the appraised value ($420,000) and
22   the value assigned by Debtors as of the petition date ($130,000)
23   was $290,000.
24
        3
          The case was reassigned to the Honorable Roger H. Sargis
25 and transferred to the Sacramento Division on January 15, 2010.
26      4
          Evidently, Debtors asserted that the Property was
27 uninhabitable and they adjusted the initial FMV of $200,000
   downward due to $50,000 in demolition costs and $20,000 for costs
28 of sale.

                                     -4-
 1            On August 30, 2010, the bankruptcy court conducted an
 2   evidentiary hearing on valuation and found that the FMV of the
 3   Property was $290,000.      Subtracting Debtors’ $150,000 homestead
 4   exemption from that amount, the court concluded that Creditors’
 5   lien was avoided as to all amounts over $140,000.      The
 6   bankruptcy court entered an order consistent with its ruling on
 7   the same day and that order became final (August 30, 2010
 8   Order).
 9            On November 14, 2011, the bankruptcy court confirmed
10   Debtors’ fourth amended chapter 13 plan.      The plan provided that
11   proceeds from the sale of the Property would be used to pay all
12   Class 2 claimants and lien holders in full, which included
13   Creditors.      The order confirming the plan states that “pursuant
14   to . . . § 1323, the plan is amended as follows:      the real
15   property shall be listed immediately at $290,000 and sell by
16   September 2012.”
17            In December 2012, the chapter 13 trustee, David Cusick,
18   moved to dismiss the case on the grounds that Debtors were not
19   current in their payments and had failed to sell the Property by
20   September 2012 as required by the confirmed plan.      Debtors
21   opposed and filed a motion for voluntary dismissal.5
22            On February 25, 2013, the bankruptcy court converted
23
          5
24          In its July 22, 2014 findings of fact and conclusions of
     law denying Debtors’ fourth lien avoidance motion which is the
25   subject of this appeal, the bankruptcy court states that “Debtors
26   pleaded with the court to allow them to dismiss the case so they
     could (after having improperly delayed and make [sic] affirmative
27   misrepresentations to the court) file a new case and manufacture
     a larger exemption apparently not satisfied with the substantial
28   California homestead exemption already afforded them.”

                                       -5-
 1   Debtors’ case to chapter 7.     In deciding to convert the case,
 2   the court found that Debtors actively misrepresented that they
 3   would liquidate the Property, but never intended to do so,
 4   instead hoping it would appreciate in value.     The bankruptcy
 5   court further found that Debtors had continued in possession of
 6   the Property without making regular monthly payments to
 7   Creditors who had a lien on the Property.     Under these
 8   circumstances, the court decided that only an independent
 9   fiduciary could consider whether the estate was properly managed
10   and what assets remained for distribution to creditors.     The
11   bankruptcy court denied Debtors’ request for a voluntary
12   dismissal.
13           After their case was converted, Debtors amended Schedule A,
14   stating that the FMV of the Property was $185,000.     Debtors also
15   amended their Schedule C, listing an exemption in the Property
16   in the amount of $175,000.6
17           In May 2013, the chapter 7 trustee filed a report of no
18   distribution.
19           On June 4, 2013, Debtors received their chapter 7
20   discharge.
21           On June 5, 2013, Debtors filed a second motion to avoid
22   Creditors’ lien under § 522(f)(1)(A) (Second Lien Avoidance
23   Motion).     Debtors again asserted that the FMV of the Property
24   was $185,000 based on an appraisal performed by David LaBella on
25   March 14, 2013, and claimed a homestead exemption in the amount
26
         6
27        CCP § 704.730(a)(3) was amended in 2009 to increase the
   exemption from $150,000 to $175,000 for persons over the age of
28 65.

                                      -6-
 1   of $175,000.
 2             Creditors opposed, arguing that the FMV of the Property was
 3   previously determined to be $290,000 at the August 30, 2010
 4   evidentiary hearing, and thus Debtors were barred from
 5   relitigating the value of the Property.
 6             In reply, Debtors argued, without citation to any
 7   authority, that the date of valuation for the Property in the
 8   converted chapter 7 case was the date of conversion,
 9   February 25, 2013.         Accordingly, Debtors asserted that they were
10   not       bound by the previous valuation.
11             On July 11, 2013, the bankruptcy court issued its findings
12   of fact and conclusions of law (July 11, 2013 FFCL).         The court
13   found that exemption values are determined as of the petition
14   date which does not change after a case is converted.         The
15   bankruptcy court further found that the August 30, 2010 Order
16   granting Debtors’ First Lien Avoidance Motion was a final order
17   and thus Debtors were barred from relitigating the FMV of the
18   Property by the doctrines of claim preclusion and merger and
19   bar:7
20             A judgment,   when rendered on the merits, constitutes
               an absolute   bar to a subsequent attempting [sic] to
21             re-litigate   the matters determined by the judgment.
               Cromwell v.   County of Sacramento, 94 U.S. 351 (1876).
22
               Central to this claims preclusion doctrine or [sic]
23             the concepts of merger and bar. The concept of merger
               holds that when a plaintiff succeeds in litigation and
24             recovers a valid and final personal judgment, the
               plaintiffs [sic] claim is merged into the judgment,
25             and the original claim and all defenses to it, whether
26
           7
27        Claim preclusion includes doctrines of merger and bar.
   See Paine v. Griffin (In re Paine), 283 B.R. 33, 38 (9th Cir. BAP
28 2002).

                                          -7-
 1            asserted or not, are extinguished. The plaintiffs
              [sic] rights and the defendants [sic] liabilities are
 2            thereafter determined by the judgment. If the
              plaintiff loses the litigation, the resultant judgment
 3            acts as a bar to any further actions by the plaintiff
              on the same claim, with certain limited exceptions.
 4            By definition, merger and bar prohibit claim-
              splitting. All facts, allegations, and legal theories
 5            which support a particular claim, as well as all
              possible remedies and defenses, must be presented in
 6            one action or are lost (see §§ 131.20-131.24). Moores
              Federal Practice, Third Edition, § 131.01. The Ninth
 7            Circuit Court of Appeals addressed the application of
              this principal [sic] to orders in bankruptcy court (an
 8            order approving the sale of property) in Robertson v.
              Isomedix, Inc. (In re International Nutronics),
 9            28 F.3d 965 (9th Cir. 1993), cert. denied 513 U.S.
2016 (1994).
10
              The court having entered a final order avoiding
11            Creditors [sic] judgment lien, it cannot now be
              relitigated by Debtors. There remains no case or
12            controversy for this court to exercise federal court
              jurisdiction, all such claims having been merged into
13            the prior final order.
14   In the same ruling, Judge Sargis again commented on Debtors’
15   conduct throughout the case.      On July 15, 2013, the bankruptcy
16   court entered a Civil Minute Order denying Debtors’ Second Lien
17   Avoidance Motion.
18            On August 19, 2013, the bankruptcy case was closed and a
19   final decree was entered.
20   B.       Debtors’ Second Bankruptcy Case:   Bankr. Case No. 13-30919
21            On August 19, 2013, Debtors filed a second chapter 13
22   petition.8     In Schedule A, Debtors valued the Property at
23   $185,000.      In Schedule C, they claimed a homestead exemption in
24   the Property under CCP § 704.730(a)(3) for $142,220.15.9
25            On October 1, 2013, Creditors filed a POC asserting a
26
          8
27            The case was assigned to the Honorable Michael S. McManus.
28        9
              It is unclear where this amount came from.

                                       -8-
 1   secured claim in the amount of $140,000.
 2        Meanwhile, Debtors attempted to have their chapter 13 plan
 3   confirmed.   Debtors proposed to fund the plan by paying $100 per
 4   month from future earnings and by obtaining a one-time gift of
 5   $13,000 from one of their children on or before November 25,
 6   2013.   Debtors reduced Creditors’ claim from $158,854.60 to
 7   $7,000 and proposed to pay them $40 per month.   The plan further
 8   provided that when Debtors successfully avoided Creditors’ lien
 9   in their yet to be filed motion, they would pay Creditors in
10   full by a lump sum distribution on or before December 2013.
11        The appointed chapter 13 trustee, Jan P. Johnson, objected
12   to confirmation of the plan on the grounds that Debtors had
13   failed to provide a copy of their federal tax returns for the
14   tax year ending before the filing of the petition and the plan
15   failed to specify a monthly payment for administrative expenses.
16   The trustee also maintained that the feasibility of the plan
17   depended on the granting of Debtors’ motion to avoid Creditors’
18   lien and they had not yet filed such a motion.   According to the
19   trustee, if their motion was unsuccessful, the court could deny
20   confirmation.
21        Creditors also objected to Debtors’ plan, contending that
22   the plan was not proposed in good faith and did not provide for
23   their secured claim.    Creditors further argued that Debtors had
24   not filed their petition in good faith.
25        On October 14, 2013, Debtors filed their third motion to
26   avoid Creditors’ lien (Third Lien Avoidance Motion).   This
27   motion was virtually identical to the prior motion filed in
28   their chapter 7 case.   Debtors again valued the Property at

                                     -9-
 1   $185,000 and claimed a $175,000 homestead exemption.   Creditors
 2   opposed, contending that Debtors’ Third Lien Avoidance Motion
 3   was barred by the doctrines of claim and issue preclusion and
 4   that Debtors had filed their petition in bad faith.
 5        On November 12, 2013, Judge McManus held a hearing on the
 6   chapter 13 trustee’s objections to confirmation of Debtors’
 7   plan.10   The court sustained the chapter 13 trustee’s objections
 8   and denied confirmation.   The bankruptcy court also denied
 9   Debtors’ Third Lien Avoidance Motion finding:
10        Because the debtor has received a chapter 7 discharge
          within 4 years of this case, they will not receive a
11        discharge of any debts in this case. See 11 U.S.C.
          § 1328(f)(1). Therefore, absent payment in full of a
12        claim, it will survive the completion of the plan.
          The same will be true of any lien securing a claim.
13        While it might be temporarily stripped off its
          collateral, in whole or in part, during the pendency
14        of this chapter 13 case, because the court will not be
          entering a discharge order to conclude the case, the
15        lien will be revived after completion of the plan
          payments. Accord In re Victoro 454 B.R. 759 (Bankr.
16        S.D. Cal. 2011), affirmed 470 B.R. 545 (S.D. Cal.
          2012). This is because, when a chapter 13 case
17        does not end in a discharge, the only alternative is
          dismissal or conversion to another chapter. In this
18        case, conversion is not an option given the prior
          discharge. Dismissal is the only other alternative
19        method of ending the case. Id. and see 11 U.S.C.
          § 1307(c), 1328. Upon dismissal, any lien avoided
20        pursuant to section 522(f) will be reinstated. See
          11 U.S.C. § 349(b)(1)(B).
21
          Because it is certain that the debtor will not receive
22        a discharge, that the case will be dismissed when all
          payments are completed, that the judicial lien will be
23        revived upon dismissal, and that the plan does not
          provide for payment in full of the Christiensens’
24        [sic] lien, there is no point in avoiding the lien or
          confirming this plan.
25
26
         10
27        The next day, Debtors’ bankruptcy case was transferred to
   Judge Sargis, the appointed chapter 13 trustee resigned, and
28 David Cusick was appointed the successor trustee.

                                    -10-
 1        On November 15, 2013, the bankruptcy court entered a Civil
 2   Minute Order denying Debtors’ Third Lien Avoidance Motion.
 3        On November 22, 2013, Debtors filed a motion for
 4   reconsideration of the order sustaining the chapter 13 trustee’s
 5   objection to their plan, the order denying their Third Lien
 6   Avoidance Motion, and the order on objection to confirmation by
 7   Creditors.11   Debtors maintained that they provided their most
 8   recent tax returns to the chapter 13 trustee and that the plan
 9   provided for payment of their attorney not to exceed $5,000.
10   Debtors also argued that the time period between their first
11   chapter 13 case filed on July 21, 2009, and this case filed on
12   August 19, 2013, was more than four years.   Thus, Debtors
13   maintained that they were entitled to a discharge.
14        David Cusick, the successor chapter 13 trustee, opposed,
15   contending, among other things, that Debtors had defaulted under
16   the proposed plan.
17        On December 10, 2013, the Honorable Christopher M. Klein
18   heard Debtors’ motion for reconsideration.   Judge Klein noted
19   the history in the case and ruled that there were no grounds to
20   vacate the prior orders under Civil Rule 60(b).   However, the
21   court opined that it appeared the motions should have been
22   denied without prejudice:
23        The grounds for denying the motions appears to have
          been based substantially on the findings of this court
24        concerning the conduct of the Debtors in the prior
25
         11
26        The order sustaining Creditors’ objection to confirmation
   of the plan was not entered until November 27, 2013. The
27 appointed chapter 13 trustee, Jan P. Johnson, resigned prior to
   submitting an order. Therefore, Debtors’ motion for
28 reconsideration of the various orders was premature.

                                    -11-
 1        case. The prior judge in this case correctly
          understood those rulings. However, it appears that
 2        the denials [sic] were summarily denied and may be
          based on a less than complete record presented by the
 3        Debtors. The court concludes that if this judge had
          been ruling on the substance of the motions, the
 4        denials would have been without prejudice.
 5   In a footnote, Judge Klein further observed:
 6        It also appears that the rationale for the prior
          rulings was based on that judges [sic] conclusions
 7        that there can be no Chapter 20 bankruptcy cases
          (Chapter 7 followed by a Chapter 13, in which no
 8        discharge can be granted). First, this judge
          disagrees with that conclusion. See In re Frazier,
 9        448 B.R. 803 (Bankr. ED Cal. 2011), affd., 469 B.R.
803 (ED Cal. 2012) (discussion of lien striping in
10        Chapter 13 case), and Martin v. CitiFinancial
          Services, Inc. (In re Martin), Adv. No. 12-2596, 2013
11 LEXIS 1622 (Bankr. E.D. CA 2013). Secondly, it
          appears that while the prior judge correctly
12        understood the less than stellar conduct of the
          Debtors in the prior case, the computation of time
13        between the first bankruptcy case being filed,
          July 21, 2009 and the filing of the current case,
14        August 19, 2013, is more than four years.
15   The bankruptcy court stated that it would issue an amended order
16   on the lien avoidance, correcting it to state that the denial of
17   the motion was without prejudice.    The court denied the balance
18   of the motion and noted that if Debtors wanted to proceed with
19   confirmation of their chapter 13 plan they could file an amended
20   plan, motion to confirm, and supporting evidence.   On
21   December 13, 2013, the bankruptcy court entered a Civil Minute
22   Order granting Debtors’ motion for reconsideration in part.
23        Meanwhile, the chapter 13 trustee filed a motion to dismiss
24   Debtors’ case for failure to make plan payments.    The bankruptcy
25   court heard the motion on January 8, 2014, and denied it without
26   prejudice because the trustee confirmed at the hearing that the
27   $13,000 lump-sum payment as required under the plan had been
28   made.

                                   -12-
 1        Creditors also objected to Debtors’ homestead exemption in
 2   the amount of $175,000.   On January 28, 2014, the bankruptcy
 3   court overruled the objection without prejudice on the grounds
 4   that neither issue nor claim preclusion barred Debtors from
 5   claiming the higher exemption amount since the amount of the
 6   exemption was not at issue in the First Lien Avoidance Motion or
 7   evidentiary hearing that resulted in the August 30, 2010 Order.
 8   The court noted, however, that other theories may exist as to
 9   why Debtors should not be asserting the higher exemption amount,
10   but those theories were not before the court.
11        On January 29, 2014, Debtors filed a motion seeking
12   confirmation of their plan and also filed their fourth motion to
13   avoid Creditors’ lien under § 522(f)(1)(A) (Fourth Lien
14   Avoidance Motion).   Thereafter, Debtors’ Fourth Lien Avoidance
15   Motion tracked with the confirmation process.
16        Debtors’ Fourth Lien Avoidance Motion was virtually
17   identical to their prior two motions.   They again asserted the
18   FMV of the Property was $185,000, claimed a homestead exemption
19   in the amount of $175,000, and asserted that the equity in the
20   Property was no more than $7,000 for purposes of lien avoidance.
21        Creditors opposed, arguing that Debtors must be barred from
22   obtaining any further avoidance of their lien because the claim
23   had been merged into judgment and the doctrines of claim and
24   issue preclusion, double recovery and judicial estoppel barred
25   their request.   On all these bases, Creditors maintained that
26   Debtors’ Fourth Lien Avoidance Motion should be denied in its
27   entirety and with prejudice.
28        In reply, Debtors argued that claim preclusion did not

                                    -13-
 1   apply because the evidence presented was based on an entirely
 2   different target date, value date, exemption date, and type of
 3   discharge and, therefore, was not the same claim.    Debtors
 4   further argued that Creditors’ double recovery theory did not
 5   apply between a chapter 7 case and a chapter 13.    Finally,
 6   Debtors asserted that equitable considerations were inapplicable
 7   to the formula under § 522(f).    Debtors noted that they were
 8   eligible for a discharge and for the exemption claimed, and they
 9   provided evidence of the Property’s value, which was undisputed.
10        Judge Sargis held an initial hearing on plan confirmation
11   and Debtors’ Fourth Lien Avoidance Motion on March 4, 2014.      The
12   matters were continued several times to allow time for
13   discovery, if any, related to plan confirmation, and to allow
14   the parties to brief the issue whether judicial estoppel applied
15   to Debtors’ Fourth Lien Avoidance Motion.
16        On July 22, 2014, Judge Sargis issued Civil Minutes denying
17   confirmation of Debtors’ plan.    On the same day, the court
18   issued Civil Minutes denying Debtors’ Fourth Lien Avoidance
19   Motion.   There, the bankruptcy court stated:
20        The court has denied the Debtors’ motion to confirm a
          plan in this case, determining that (1) the Debtors do
21        not qualify as Chapter 13 Debtors, (2) the bankruptcy
          case has not been filed in good faith, (3) the
22        bankruptcy plan has not been proposed in good faith,
          and (4) the Debtors have not prosecuted the
23        bankruptcy case in good faith. Therefore, there is no
          reason for the court to proceed with causing the
24        Creditor, Debtors, and the court to conduct further
          hearings on this Motion, as there appears to be no
25        legal reason for doing so.
26   While these findings related to Debtors’ motion for confirmation
27   of their plan, at another point, the court said:
28        The Debtors are attempting to pick the best from all

                                      -14-
 1        worlds. They get their prior Chapter 13 case
          converted to Chapter 7 due to their misconduct. They
 2        file a new Chapter 13 case, providing a di minimis
          [sic] payment, premised on having obtained a discharge
 3        in the prior case. Then they seek to take away the
          lien of Christensen, paying them nothing as an
 4        unsecured claim. The Debtors [sic] failure of good
          faith has continued to the present case.
 5
 6   The court also referred to its July 11, 2013 FFCL issued in
 7   Debtors’ prior case and then discussed application of judicial
 8   estoppel:
 9        The court finds that the equitable doctrine of
          judicial estoppel encompasses this very situation.
10        The court must preserve the integrity of the judicial
          process, and Debtors clearly are attempting to abuse
11        the process by filing a sham Chapter 13 plan and
          avoiding the lien of the Christensen [sic]. Debtors
12        filed this bankruptcy after the dismissal12 of the
          prior bankruptcy, admitting that they would be able to
13        reap the benefit of a higher homestead exemption if
          they were to refile. Bankr. E.D. No. 09-35065, Civil
14        Minutes, Dkt. 214. The Debtors are not entitled to
          reap the benefits of an increased exemption and
15        therefore avoiding more of the Creditors[‘] lien based
          on their prior bad faith.
16
          While the Debtor [sic] attempt to disengage the
17        current bankruptcy filing from their prior case, and
          their conduct in that case, the federal courts are not
18        so nearsighted. The Debtors intentionally and
          willfully misrepresented to this court the terms of
19        their Chapter 13 Plan. The court relied on their
          statements under penalty of perjury in confirming the
20        Chapter 13 Plan in the prior case. Through their
          misrepresentations, the Debtors managed to confirm a
21        plan and exhaust four years of judicial time and
          resources. This Chapter 13 case is one more step by
22        the Debtors in their plan to delay, abuse (both the
          Creditors and the court), avoid performing, not
23        following through with the obligations of a Chapter 13
          debtor, and taking what they want, when they want it.
24
          These Debtors willfully and intentionally abused the
25        Bankruptcy Code in the prior case, breached the order
          confirming the Chapter 13 Plan and failed to comply
26
27
         12
          The chapter 13 case was converted, not dismissed, and
28 Debtors received their chapter 7 discharge.

                                   -15-
 1        with the Chapter 13 Plan for the marketing and sale of
          the property which secures the Christensen claim.
 2        Through misrepresentation and intentional delay, while
          having committed to pay Christensen several years ago,
 3        the Debtors have hung on to the property gambling on a
          rising real estate market. It further appears, and
 4        the court so concludes, that the Debtors intentionally
          misrepresented the plan in the prior case,
 5        misrepresented that they would prosecute the plan to
          sell this Property that secures the Christensen claim,
 6        and then sought to dismiss the prior case as part of
          of a strategy to not only gamble on the real estate
 7        market, but obtain a higher exemption due to the
          passage of time.
 8
          The Debtors[‘] strategy was to not perform the
 9        Chapter 13 Plan in the prior case, going as far (or
          doing so little) as not engaging an active real estate
10        broker to market and sell the property necessary to
          fund their Chapter 13 Plan. When caught in their
11        deception, the Debtor[s] and their counsel feigned
          ignorance that they were required to hire a broker and
12        sell the property notwithstanding the express term
          stated in the order confirming the Plan which was
13        prepared by Debtors’ counsel.
14        The Debtors, now are not satisfied with the arguments
          they made, the positions they took, the rulings made
15        by the court after an evidentiary hearing, and the
          relief they obtained in the prior evidentiary hearing
16        and bankruptcy case. They want to relitigate the
          issues, putting the court and Creditor to more cost
17        and expense. Quite likely, if they do not like the
          result from a new evidentiary hearing, the Debtors
18        will just file another case and re-relitigate the
          matter.
19
          It is proper for the court to apply judicial estoppel
20        to the Debtors in their repeated quest to abuse the
          Bankruptcy Code and federal judicial process. The
21        Debtors[‘] strategy of repeatedly litigating the issue
          in a series of bankruptcy cases, changing what they
22        want puts the Debtors at an unfair advantage to the
          Christensen [sic].
23
24   The bankruptcy court entered a Civil Minute Order denying
25   Debtors’ Fourth Lien Avoidance Motion without prejudice on
26   July 28, 2014.   Debtors filed a timely notice of appeal.
27        On December 22, 2014, the Panel issued an Order Re:
28   Finality since the bankruptcy court had entered the order

                                    -16-
 1   appealed from without prejudice.         Debtors responded by filing a
 2   motion for leave to appeal, which the Panel granted to the
 3   extent it was necessary.
 4                                II.    JURISDICTION
 5        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 6   §§ 1334 and 157(b)(2)(K).          We have jurisdiction under 28 U.S.C.
 7   § 158.
 8                                   III.    ISSUE
 9        Whether the bankruptcy court erred by denying Debtors’
10   Fourth Lien Avoidance Motion.
11                          IV.    STANDARD OF REVIEW
12        We review the bankruptcy court’s application of the
13   doctrine of judicial estoppel to the facts of this case for an
14   abuse of discretion.    Hamilton v. State Farm Fire & Cas. Ins.
15   Co., 270 F.3d 778, 782 (9th Cir. 2001).            The bankruptcy court
16   abuses its discretion when it fails to identify and apply “the
17   correct legal rule to the relief requested,” United States v.
18   Hinkson, 585 F.3d 1247, 1263 (9th Cir.2009) (en banc), or if its
19   application of the correct legal standard was “(1) ‘illogical,’
20   (2) ‘implausible,’ or (3) without ‘support in inferences that
21   may be drawn from the facts in the record.’”            Id. at 1262.
22        We may affirm on any ground supported in the record.
23   ASARCO, LLC v. Union Pac. R. Co., 765 F.3d 999, 1004 (9th Cir.
24   2014).
25                                 V.     DISCUSSION
26   A.   Scope of the Appeal
27        Debtors argue in their opening brief that the equitable
28   remedy of judicial estoppel is not applicable and that they are

                                           -17-
 1   entitled to their fresh start in this new, independent
 2   chapter 13 case.   Creditors expand the issues on appeal,
 3   asserting that the doctrine of claim preclusion also bars
 4   Debtors’ Fourth Lien Avoidance Motion and that the bankruptcy
 5   court properly denied Debtors’ motion due to their bad faith.
 6   Debtors responded to the arguments raised by Creditors in their
 7   reply brief.   To the extent Debtors might consider themselves to
 8   be making additional arguments by responding to Creditors’
 9   arguments in their reply brief, they are mistaken.   Such
10   arguments are waived.   See Arpin v. Santa Clara Valley Transp.
11   Agency, 261 F.3d 912, 919 (9th Cir. 2001) (“[I]ssues which are
12   not specifically and distinctly argued and raised in a party’s
13   opening brief are waived.”); See Entm’t Research Grp., Inc. v.
14   Genesis Creative Grp., Inc., 122 F.3d 1211, 1217 (9th Cir. 1997)
15   (we limit our review to issues argued in a party’s opening
16   brief).   Because the only issue raised by Debtors in their
17   opening brief concerns the application of judicial estoppel, and
18   we affirm on this basis, we need not address Creditors’
19   arguments on claim preclusion.
20   B.   Judicial Estoppel:   Legal Standards
21        “Judicial estoppel is a flexible equitable doctrine that
22   encompasses a variety of abuses, one form of which is preclusion
23   of inconsistent positions that estops a party from gaining an
24   advantage by taking one position and then seeking another
25   advantage from an inconsistent position.”   Cheng v. K & S
26   Diversified Invs., Inc. (In re Cheng), 308 B.R. 448, 455 (9th
27   Cir. BAP 2004), aff’d, 160 Fed.Appx. 644 (9th Cir. 2005).     “A
28   court invokes judicial estoppel not only to prevent a party from

                                      -18-
 1   gaining an advantage by taking inconsistent positions, but also
 2   because of ‘general consideration[s] of the orderly
 3   administration of justice and regard for the dignity of judicial
 4   proceedings,’ and to ‘protect against a litigant playing fast
 5   and loose with the courts.’”   Hamilton, 270 F.3d at 782.     To
 6   that end, the Ninth Circuit has routinely inquired into the
 7   intent of the party asserting an inconsistent position in cases
 8   outside of the bankruptcy context.    “Judicial estoppel applies
 9   when a party’s position is ‘tantamount to a knowing
10   misrepresentation to or even fraud on the court.’”    Johnson v.
11   State of Or., 141 F.3d 1361, 1369 (9th Cir. 1998).
12        “[A] party puts the integrity of the judicial process at
13   risk not only when it knowingly lies but when it takes a
14   position in the short term knowing that it may be on the verge
15   of taking an inconsistent future action.”   Adelphia Recovery
16   Trust v. HSBC Bank USA (In re Adelphia Recovery Trust), 634 F.3d
17   678, 696 (2d Cir. 2011).   “[T]he proper focus is on the
18   objective conduct of a party or its counsel.”   Id.   “[I]n
19   considering whether to apply judicial estoppel a court must
20   focus on the conduct of the party to be estopped, not the party
21   seeking estoppel.”   Id. at 698.   “[A]lthough a court is unlikely
22   to be asked to apply judicial estoppel when no party has been
23   prejudiced, it is unfair advantage to the potentially prejudiced
24   party’s adversary that is the touchstone of the doctrine.”      Id.
25   at 698–99 (emphasis in original).
26        As an equitable doctrine, judicial estoppel is not easily
27   defined.   However, three factors are relevant to its
28   application.   Hamilton, 270 F.3d at 782-83 (citing N.H. v.

                                    -19-
 1   Maine, 532 U.S. 742, 750 (2001)).      First, a party’s position in
 2   the second matter must be “clearly inconsistent” with it’s
 3   position in the first matter.    Id. at 782.   Second, a court must
 4   have accepted the party’s earlier position.     Id. at 782-83.   The
 5   third consideration is whether the party asserting an
 6   inconsistent position “would derive an unfair advantage or
 7   impose an unfair detriment on the opposing party if not
 8   estopped.   Id. at 783.
 9   C.   Analysis
10        Debtors assign error to the bankruptcy court’s decision to
11   apply the doctrine based on Debtors’ bad faith in their prior
12   bankruptcy case.    According to Debtors, their bad faith had
13   already been redressed by the bankruptcy court’s denial of their
14   request for a voluntary dismissal, conversion of their case to
15   chapter 7, and denial of their Second Lien Avoidance Motion in
16   the converted chapter 7.    Apparently, in Debtors’ view, they
17   already paid the price for their alleged bad faith.     Therefore,
18   Debtors maintain that they are entitled to seek the avoidance of
19   Creditors’ lien in this case as authorized by the plain language
20   of the Bankruptcy Code and obtain their fresh start.     Debtors
21   conclude that the remedy of judicial estoppel is not applicable
22   under these circumstances and especially when the bankruptcy
23   court brought up the theory sua sponte.
24        We are not persuaded.    First, judicial estoppel not only
25   bars inconsistent positions taken in the same litigation, but
26   “bar[s] litigants from making incompatible statements in two
27   different cases.”    Hamilton, 270 F.3d at 783 (9th Cir. 2001).
28   Second, the record supports the conclusion that the bankruptcy

                                     -20-
 1   court did not abuse its discretion in applying the doctrine of
 2   judicial estoppel as discussed below.
 3        Turning back to the three factors that guide application of
 4   judicial estoppel, we conclude that they are all met.   As to the
 5   first factor - inconsistent positions - Debtors’ position in
 6   their Fourth Lien Avoidance Motion was inconsistent with their
 7   earlier position that they would sell the Property to pay off
 8   the remaining balance on Creditors’ lien.   By representing that
 9   they would sell the Property, Debtors left the bankruptcy court
10   and Creditors with the distinct, and false, belief that Debtors
11   would follow through with the sale.13   Further, it was this
12   representation that led to confirmation of Debtors’ fourth
13   amended chapter 13 plan.   Yet, the record shows that after
14   confirmation of their plan, Debtors never took any steps to
15   market or sell the Property.   Debtors’ conduct was thus
16   inconsistent with their representations to the bankruptcy court
17   that they would sell the Property by a certain date.
18        Debtors engaged in a course of conduct inconsistent with
19   their representation ever since.   They defaulted on their
20   confirmed chapter 13 plan and then sought the voluntary
21   dismissal of their case.   After the bankruptcy court denied
22   dismissal and converted the case, Debtors received their
23   discharge and filed another motion to avoid Creditors’ lien
24
         13
          At oral argument, Debtors’ counsel explained that Debtors
25 allegedly “got mad” at Creditors because Creditors had told them
26 they did not have any personal property of Debtors. But then,
   when Debtors threatened Creditors with sanctions for violating
27 the automatic stay, Creditors returned personal property to
   Debtors. However, the reason Debtors intentionally defaulted
28 under their confirmed plan is not relevant.

                                    -21-
 1   based on a higher exemption and decreased property value, which
 2   the bankruptcy court denied.    On the same day they received
 3   their discharge, Debtors initiated this chapter 13 case and
 4   again sought to avoid Creditors’ judicial lien on the same
 5   grounds asserted in their chapter 7.    At the same time, Debtors
 6   proposed a chapter 13 plan which would be largely funded by a
 7   gift from one of their children and which did not provide for
 8   Creditors’ unsecured claim.
 9        Viewed objectively, Debtors’ conduct and position in their
10   Fourth Lien Avoidance Motion and proposed chapter 13 plan in
11   this case is clearly inconsistent and cannot be reconciled with
12   Debtors’ earlier representation that they would sell the
13   Property by a certain date and pay Creditors $140,000.
14   Undoubtedly, both the bankruptcy court and Creditors would have
15   approached the confirmation process differently in the prior
16   case had they known Debtors had no intention of listing the
17   Property for sale or paying Creditors the balance on their lien.
18        The second criterion for judicial estoppel — that the
19   earlier position have been adopted in some manner by the court —
20   is easily satisfied here, as Debtors’ representation that they
21   would sell the Property and pay off Creditors’ lien was critical
22   to the bankruptcy court’s willingness to confirm Debtors’ fourth
23   amended plan.   The bankruptcy court adopted Debtors’ former
24   position and accepted the accuracy of their representation that
25   they would sell the Property.
26        The third requirement that is said to be the touchstone of
27   the judicial estoppel doctrine — the unfair advantage to the
28   potentially prejudiced party’s adversary — is also met.    The

                                     -22-
 1   record shows that Debtors would gain a significant unfair
 2   advantage if allowed to further litigate the lien avoidance
 3   issue in this case after obtaining confirmation of their prior
 4   chapter 13 plan by misrepresenting that they would sell the
 5   Property by a certain date and pay off Creditors’ lien.   Debtors
 6   deceived the bankruptcy judge who relied on their
 7   misrepresentation in deciding to confirm a plan which they never
 8   intended to honor.
 9        Judicial estoppel is concerned with the ability of the
10   courts to render their decisions based on faithful
11   representations.   Allowing Debtors to proceed with the Fourth
12   Lien Avoidance Motion in this case would clearly undermine the
13   integrity of the judicial process, especially when the
14   bankruptcy court explicitly found that it was misled by Debtors’
15   misrepresentations in the prior case.
16        Finally, Debtors complain that the bankruptcy court raised
17   the theory of judicial estoppel sua sponte.   However, it was
18   Creditors who raised the issue in opposition to Debtors’ Fourth
19   Lien Avoidance Motion.   Even so, “judicial estoppel . . . can be
20   raised by courts sua sponte, because judicial estoppel concerns
21   the integrity of the judicial system independent of the interest
22   of the parties.”   See Fed. Commc’ns Comm’n v. Airadigm Commc’ns,
23   Inc. (In re Airadigm Commc’ns, Inc., 616 F.3d 642, 661 n.14 (7th
24   Cir. 2010); Kaiser v. Bowlen, 455 F.3d 1197, 1205 (10th Cir.
25   2006); Grigson v. Creative Artists Agency LLC, 210 F.3d 524, 530
26   (5th Cir. 2000).   The bankruptcy court here gave the parties the
27   opportunity to brief the issue and the opportunity for oral
28   argument.   Therefore, Debtors had a fair opportunity to argue

                                    -23-
 1   that the doctrine did not apply.    Under these circumstances,
 2   even if the bankruptcy court had raised the issue sua sponte,
 3   that would not change the outcome of this case.
 4   D.   The holding in Law v. Siegel does not apply.
 5        While no party had briefed the issue, at the hearing on
 6   this matter we raised the applicability of Law v. Siegel, –––
 7   U.S. ––––, 134 S. Ct. 1188 (2014) to this situation as possibly
 8   deciding the issue in Debtors’ favor as a matter of law.    In
 9   Siegel, the validity of the debtor’s claim of exemption was not
10   directly contested or challenged; rather, the issue was whether
11   the bankruptcy court had authority under § 105 to “surcharge” an
12   already allowed exemption because of the debtor’s bad acts.      Id.
13   at 1196.    In the end, the Supreme Court held that the general
14   equitable powers of § 105(a) did not provide authority for
15   judge-made exceptions to explicit mandates of the Bankruptcy
16   Code.   There, since § 522(k) explicitly prohibited the use of
17   exempt property to satisfy administrative expenses such as
18   attorney fees, the bankruptcy court was not authorized under
19   § 105(a) to order otherwise.
20        Notwithstanding Siegel, we conclude there is a material and
21   decisive difference between the bankruptcy court not having the
22   authority under § 105(a) to surcharge a previously allowed and
23   unobjected-to exemption, and not having the authority to deny
24   Debtors another bite at the apple in avoiding Creditors’
25   judicial lien based on the equitable doctrine of judicial
26   estoppel.    As noted, Debtors intentionally defaulted under their
27   confirmed plan by not taking any steps to sell the Property,
28   followed by further attempts to virtually eliminate the

                                     -24-
 1   remainder of Creditors’ judicial lien, while at the same time
 2   foregoing any payments to Creditors.   Applying Siegel in this
 3   situation would undermine the very basic need of the bankruptcy
 4   court to maintain and enforce the integrity of the bankruptcy
 5   system by protecting against litigants who play fast and loose
 6   with the courts under circumstances such as this.   To apply
 7   Siegel to this situation would render the bankruptcy court
 8   virtually powerless to deny any motion tangentially related to a
 9   debtor’s exemption.   Accordingly, the reach of the holding in
10   Siegel cannot be construed to be that broad.
11                            VI.   CONCLUSION
12        For the reasons stated above, we AFFIRM.
13
14
15
16
17
18
19                     DISSENT BEGINS ON NEXT PAGE
20
21
22
23
24
25
26
27
28

                                    -25-
 1        KURTZ, Bankruptcy Judge, Dissenting:
 2
 3        In upholding the bankruptcy court’s judicial estoppel
 4   ruling, the majority unnecessarily ventures into the perilous
 5   world of bankruptcy court equitable powers.   In Law v. Siegel,
 6   134 S. Ct. 1188, 1194-95 (2014), the United States Supreme Court
 7   held that the bankruptcy court exceeded the limits of its
 8   statutory and inherent authority when it surcharged the debtor’s
 9   allowed homestead exemption to pay for attorney fees incurred by
10   the estate as a result of the debtor’s dishonesty.   Here, the
11   bankruptcy court employed the equitable doctrine of judicial
12   estoppel to deny the debtors’ statutory entitlement to avoid
13   liens that impaired their exemption rights.   The majority
14   decision deftly limits the scope of Siegel by identifying it as
15   a case dealing solely with the bankruptcy court’s equitable
16   powers under § 105, as opposed to the case at bar, which deals
17   with a specific equitable doctrine presumably available to all
18   courts in the interest of protecting the integrity of the
19   judicial process.   While I understand my colleagues desire to
20   limit Siegel, I do not believe the appropriate case for that
21   decision is before us.
22        In the debtors’ first chapter 13 case, the bankruptcy court
23   confirmed a chapter 13 plan that provided for the sale of the
24   debtors’ residence, after partially granting the debtors’ motion
25   to avoid the creditors’ judgment lien.   Based upon the value of
26   the debtors’ residence, the court ruled that the lien only
27   partially impaired their homestead exemption.   After some time,
28   the chapter 13 trustee moved to dismiss or convert the case

                                    -1-
 1   because the debtors had defaulted on the plan by missing
 2   payments and failing to list their residence for sale.    The
 3   bankruptcy court converted the case, emphasizing the debtors’
 4   failure to list the residence and questioning whether the
 5   debtors ever intended to comply with their plan.   In the chapter
 6   7 case, the debtors renewed their motion to avoid the creditors’
 7   lien but the court denied the motion.   The debtors received a
 8   chapter 7 discharge.
 9        Shortly thereafter, the debtors filed a second chapter 13
10   case, which included a plan providing for the retention of their
11   residence.   See, e.g., In re Frazier, 448 B.R. 803, 808-10
12   (Bankr. E.D. Cal. 2011), aff’d, 469 B.R. 889 (E.D. Cal. 2012);
13   In re Okosisi, 451 B.R. 90, 97-100 (Bankr. D. Nevada 2011).
14   They again moved to avoid the creditors’ judgment lien, arguing
15   that based upon current values and an increased homestead
16   exemption, the lien impaired their homestead exemption.    This
17   second chapter 13 case raised an issue of bad faith –
18   specifically, whether it was filed for a legitimate bankruptcy
19   purpose or merely to avoid the creditors’ judgment lien.    See
20   Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1225 (9th Cir.
21   1999); In re Tran, 431 B.R. 230, 237-38 (Bankr. N.D. Cal. 2010),
22   aff'd, 814 F. Supp. 2d 946 (N.D. Cal. 2011).   When the case came
23   on for confirmation, the bankruptcy court considered the motion
24   to confirm the chapter 13 plan and the motion to avoid the
25   judgment lien at the same time.   Denying the motion to confirm,
26   the court ruled that the case had not been filed in good faith,
27   the plan had not been proposed in good faith, and the debtors
28   had not prosecuted the case in good faith.   Denying the motion

                                    -2-
 1   to avoid the lien without prejudice, the court ruled that
 2   judicial estoppel barred the motion – which was premised on
 3   their retention rather than their sale of the residence.     The
 4   debtors appealed the order denying the motion to avoid lien,
 5   which required an order from this court granting leave to
 6   appeal.
 7        A bankruptcy court’s finding that a case has been filed for
 8   an improper purpose inexorably leads to dismissal or conversion.
 9   Marsch v. Marsch (In re Marsch), 36 F.3d 825, 829 (9th Cir.
10   1994).    In Marsch, the bankruptcy court found that the debtor’s
11   chapter 11 case had been filed in bad faith and ordered that it
12   be dismissed, but delayed the effective date of the order for
13   sixty days so that the debtor could liquidate assets to pay
14   creditors.   Id. at 827.   On appeal, the Ninth Circuit
15   characterized the order allowing the case to continue for sixty
16   days as error, stating that “immediate dismissal was the only
17   appropriate course once the court found that the petition was
18   filed without a legitimate purpose.”    Id. at 829.   Likewise,
19   once the bankruptcy court here decided that the debtors’ second
20   chapter 13 case had been filed in bad faith, the court was
21   required to enter an order under § 1307(c) dismissing or
22   converting the case.   There was no reason or purpose for the
23   court to decide whether the equitable doctrine of judicial
24   estoppel barred debtors’ motion to avoid the creditors’ judgment
25   lien.
26        I understand that the issue before us is not whether the
27   bankruptcy court was required to grant relief under § 1307(c).
28   Rather, the issue before us is judicial estoppel.     But that is

                                     -3-
 1   an issue the bankruptcy court should not have reached and for
 2   which we should not have granted review.   Accordingly, I
 3   respectfully dissent.   I would vacate the order of this court
 4   granting review and dismiss this appeal.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -4-